Exhibit 10.03

LOGO [g241902image-001.jpg]

CADENCE DESIGN SYSTEMS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

Amended and Restated 2000 Equity Incentive Plan

Cadence Design Systems, Inc. (the “Company”), pursuant to the Amended and
Restated 2000 Equity Incentive Plan (the “Plan”), hereby grants you a Restricted
Stock Units Award (“Award”) as set forth below. This Award is subject to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement,
including the country-specific terms and conditions contained in the appendix
attached hereto (the “Appendix”) (collectively, this “Agreement”), and in the
Plan located on the Employee Stock Services Website (located at
http://ess.cadence.com); provided, however, that in the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of this
Agreement shall prevail. Capitalized terms that are not defined herein shall
have the meanings set forth in the Plan. Each Restricted Stock Unit represents
the right to receive one Share (as adjusted from time to time pursuant to the
Plan) subject to the fulfillment of the vesting and other conditions set forth
in this Agreement.

 

Participant:    XXXXXX    ID Number:    XXXXX   
Nonstatutory Restricted Stock Unit Award Number:    XXXXXX    Date of Award:   
[DATE]    Vesting Commencement Date:    [DATE]   
Number of Shares Subject to Restricted Stock Unit Award:   

XXX

  

 

Vesting Schedule:    1/4th of the shares vest on [DATE]         
1/4th of the shares vest on [DATE]          1/4th of the shares vest on [DATE]
         1/4th of the shares vest on [DATE]      

Confidentiality. At all times during the Participant’s employment and
thereafter, the Participant will hold in strictest confidence and will not
disclose the amount or terms of this Agreement unless an officer of the Company
expressly authorizes such in writing, except to the Participant’s family
members, tax advisors and attorneys on a need-to-know basis and as long as they
agree to strictly maintain the confidentiality of this Agreement. The
Participant understands that he or she may be subject to discipline, up to and
including the immediate termination of his or her employment, if the Participant
breaches his or her obligations under the immediately preceding sentence.

Settlement. Each vested Restricted Stock Unit will be settled by the delivery of
one Share (subject to adjustment under the Plan) to the Participant or, in the
event of the Participant’s death, to the Participant’s estate or heirs, on the
applicable vesting date; provided that the Participant has satisfied all
obligations with regard to the Tax-Related Items (as defined below) in
connection with the Award, and that the Participant has completed, signed and
returned any documents and taken any additional action that the Company deems
appropriate to enable it to accomplish the delivery of the Shares. No fractional
shares will be issued under this Agreement.



--------------------------------------------------------------------------------

Status of Award. Until the Restricted Stock Units vest and are converted into
Shares and such Shares are issued to the Participant pursuant to the terms of
this Agreement, the Participant will have no rights as a stockholder of the
Company with respect to the Shares subject to the Award (including, without
limitation, any voting or dividend rights with respect to such Shares).
Following the conversion of the Restricted Stock Units to Shares and the
issuance of such Shares to the Participant hereunder, the Participant will be
recorded as a stockholder of the Company with respect to such Shares and shall
have all voting rights and rights to dividends and other distributions with
respect to such Shares.

Termination of Continuous Status as an Employee or Consultant. If the event of
the termination of the Participant’s Continuous Status as an Employee or
Consultant (whether or not in breach of local labor laws and whether or not
later found invalid) for any reason, other than his or her death, the
Participant’s Restricted Stock Units shall immediately cease to vest and any
rights to the underlying Shares shall be forfeited on the effective date of
termination of his or her Continuous Status. The Participant’s Continuous Status
will terminate effective as of the date the Participant is no longer providing
services as an Employee or Consultant, with such date being as of the end of any
notice period mandated under the local laws or provided for in the Participant’s
employment agreement (if applicable). The Board (as defined below) shall have
the exclusive discretion to determine when the Participant’s Continuous Status
as an Employee or Consultant has terminated for purposes of the Award.

All unvested Restricted Stock Units subject to this Award shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration.

Death of Participant. In the event of the Participant’s death before all the
Restricted Stock Units subject to this Award have vested, if the Participant
shall have been in Continuous Status as an Employee or Consultant since the Date
of Award, the number of Restricted Stock Units scheduled to vest on the next
vesting date shall be deemed to have vested immediately prior to the
Participant’s death.

Board Authority. Any question concerning the interpretation of this Agreement or
the Plan, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Company’s Board of Directors or a committee of directors designated by
the Board pursuant to Section 4(a) of the Plan (including any subcommittee or
other person(s) to whom the committee has delegated its authority) in its sole
and absolute discretion (collectively, the “Board”). Such decision shall be
final and binding.

Transfer Restrictions. Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of Restricted Stock Units or Shares
subject thereto prior to the date such Shares are issued to the Participant
pursuant to this Agreement shall be strictly prohibited and void.

Securities Law Compliance. The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales or other subsequent transfers of any Shares issued as a result of or
under this Award, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
or any other similar applicable

 

2



--------------------------------------------------------------------------------

law (whether U.S. or foreign law) covering the Award and/or the Shares
underlying the Award, and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers. Any sale of
the Shares must also comply with other applicable laws and regulations governing
the sale of such Shares.

Certain Conditions of the Award. Local Law refers to the laws, rules and
regulations of the country of which the Participant is a resident. The
Participant agrees that he or she will not acquire Shares pursuant to the Award
or transfer, assign, sell or otherwise deal with such Shares except in
compliance with Local Law. Further, in accepting the Award, the Participant
acknowledges that:

 

  (a) The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

  (b) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past. All
decisions with respect to future award grants, if any, will be at the sole
discretion of the Company;

 

  (c) The Participant’s participation in the Plan shall not create a right to
further Continuous Status as an Employee or Consultant and shall not interfere
with the ability of the Company (or any Affiliate) to terminate the
Participant’s Continuous Status as an Employee or Consultant at any time;

 

  (d) The Award and the Participant’s participation in the Plan will not be
interpreted to form an employment contract or service contract or relationship
with the Company or any Affiliate;

 

  (e) The Participant is voluntarily participating in the Plan;

 

  (f) The Award and the Shares subject to the Award are extraordinary items that
do not constitute compensation of any kind for services of any of any kind
rendered to the Company or any Affiliate, and which is outside the scope of the
Participant’s employment or service contract, if any;

 

  (g) The future value of the underlying Shares is unknown and cannot be
predicted with certainty; and

 

  (h) If the Participant resides outside of the United States, the following
provisions will apply:

 

  a. The Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

 

  b. The Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate; and

 

3



--------------------------------------------------------------------------------

  c. No claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
Continuous Status (for any reason whatsoever and whether or not in breach of
Local Law and whether or not later found to be invalid), and in consideration of
the grant of the Award to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company
or any Affiliate, waives his or her ability, if any, to bring any such claim,
and releases the Company and any Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims.

Data Privacy. This Data Privacy section applies if the Participant resides
outside of the United States:

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other Award grant materials by and
among the Participant’s employer (the “Employer”), the Company and any Affiliate
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Awards or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

The Participant understands that Data will be transferred to the Company’s
designated stock plan service provider and any other third parties that are
assisting with the implementation, administration or management of the Plan. The
Participant understands that these recipients may be located in the
Participant’s country or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative. The
Participant authorizes the Company, the Company’s designated stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering or managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering or managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer or manage the
Participant’s participation in the Plan and to comply with the Company’s legal
obligations. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. The Participant understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

 

4



--------------------------------------------------------------------------------

Tax Withholding

 

  (a) Responsibility for Taxes. Regardless of any action taken by the Company or
the Employer with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant (the
“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including but not limited to,
the grant, vesting or settlement of the Award, the subsequent sale of Shares
acquired pursuant to such settlement, or the receipt of any dividends, and
(b) does not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant has become subject to tax in more than one jurisdiction
between the Date of Award and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

  (b) Withholding in Shares. Subject to applicable law, including Local Law, the
Company shall require the Participant to satisfy Tax-Related Items by deducting
from the Shares otherwise deliverable to the Participant in settlement of the
Award a number of whole Shares having a Fair Market Value, as defined in the
Plan as of the date on which the Tax-Related Items arise, not in excess of the
amount of such Tax-Related Items.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. For tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

 

  (c) Alternative Withholding Methods. Provided Local Law prevents the Company
from withholding in Shares, the Company may satisfy its obligations for
Tax-Related Items by:

 

  (i) withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or

 

5



--------------------------------------------------------------------------------

  (ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization).

Delivery of Documents and Notices. Any document relating to participation in the
Plan or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company or an Affiliate, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to this Agreement or at such other address as such party may designate
in writing from time to time to the other party.

 

  (a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement,
including the Appendix, the Plan Prospectus, and any reports of the Company
provided generally to the Company’s stockholders, may be delivered to the
Participant electronically. Such means of electronic delivery may include but do
not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

  (b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read the “Delivery of Documents and Notices” section of this
Agreement and consents to the electronic delivery of the Plan documents and
Agreement, as described in this section. The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in this section or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents as described in this section.

Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

6



--------------------------------------------------------------------------------

Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

Governing Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware, without regard to
its conflict of laws rules. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

Appendix. Notwithstanding any provisions in this Agreement, the grant of this
Award shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Award and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

[signature page follows]

 

7



--------------------------------------------------------------------------------

Acceptance. Your right to the Restricted Stock Units will be forfeited unless
you accept and acknowledge below within 30 days, unless, however, you have
received an extension from the Company in writing.

 

CADENCE DESIGN SYSTEMS, INC. By:    

James J. Cowie

Senior Vice President & General Counsel

 

Date: [DATE] ACKNOWLEDGED AND AGREED    XXXXXXX



--------------------------------------------------------------------------------

APPENDIX

The additional terms and conditions set forth below are specifically
incorporated into the Restricted Stock Unit Award Agreement (together, the
Restricted Stock Unit Award Agreement and this Appendix are referred to herein
as this “Agreement”). These terms and conditions govern the Award granted to the
Participant under the Plan if the Participant resides in one of the countries
listed below. Capitalized terms used but not defined in this Appendix shall have
the meanings given to them in the Plan.

This Appendix may also include notifications regarding exchange control, tax and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Plan. The notifications are based on the
securities, exchange control, income tax and other laws in effect in the
respective countries as of June 2011. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date when the Award vests or when Shares acquired
under the Plan subsequently are sold. In addition, the notifications are general
in nature and may not apply to the Participant’s particular situation, and the
Company is not in a position to assure the Participant of any particular result.
Therefore, the Participant is advised to seek appropriate professional advice as
to how the relevant laws in the Participant’s country may apply to his or her
situation.

Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working, is considered a citizen or
resident of a country other than that in which the Participant is currently
working for local law purposes, or transfers employment to another country after
the Award is granted, the information contained herein may not be applicable to
you in the same manner. In addition, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to the Participant under these circumstances.

CANADA

Form of Settlement. Notwithstanding Section 10(a) of the Plan, the Award shall
be paid in Shares only.

The following terms and conditions are applicable to residents of Quebec:

Data Privacy Notice and Consent. This provision supplements the “Data Privacy”
section of this Agreement:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, the Employer, its Affiliates and
the plan administrator to disclose and discuss the Plan with their respective
advisors. Participant further authorizes the Employer, the Company and its
Affiliates to record such information and to keep such information in
Participant’s employee file.



--------------------------------------------------------------------------------

French Language Provision.

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

CHINA

The following provisions govern the Participant’s participation in the Plan if
the Participant is a national of the People’s Republic of China resident in
mainland China:

Mandatory Sale Restriction. Due to regulatory requirements, the Company reserves
the right to require the sale of any Shares issued to the Participant upon
vesting of the Restricted Stock Units, either (i) immediately upon vesting of
the Restricted Stock Units; (ii) within [ninety (90) days] following the
termination of the Participant’s Continuous Status as an Employee or Consultant,
or (iii) within any other such time frame as may be required by the PRC State
Administration of Foreign Exchange. By accepting the Award, the Participant
acknowledges that he or she understands and agrees that the Company is
authorized to, and may in its sole discretion, instruct its designated broker to
assist with the mandatory sale of Shares (on the Participant’s behalf pursuant
to this authorization) and the Participant expressly authorizes the Company’s
designated broker to complete the sale of such Shares. The Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the proceeds, less any Tax-Related Items and brokerage fees or
commissions, will be remitted to the Participant in accordance with any
applicable exchange control laws and regulations.

Exchange Control Restrictions. By accepting the Award, the Participant
acknowledges that he or she understands and agrees that, due to exchange control
laws in China, the Participant is not permitted to transfer any Shares acquired
under the Plan out of the Participant’s account established with the Company’s
designated broker, and that the Participant will be required to immediately
repatriate all proceeds due to the Participants as a result of his or her
participation in the Plan, including any proceeds from the sale of Shares
acquired under the Plan to China.

The Participant further understands that, under Local Law, such repatriation of
the proceeds will need to be effected through a special exchange control account
established by the Company, the Employer, or an Affiliate in China, and the
Participant hereby consents and agrees that the proceeds may be transferred to
such special account prior to being delivered to the Participant in China. The
proceeds may be paid in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid in U.S. dollars, the Participant
understands that he or she may be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are converted to local currency, the Participant acknowledges that the
Company is under no obligation to secure any particular currency conversion
rate, and that it may face delays in

 

10



--------------------------------------------------------------------------------

converting the proceeds to local currency due to exchange control restrictions
in China. The Participant acknowledges and agrees that he or she bears the risk
of any currency conversion rate fluctuation between the date that the Shares are
sold and the date of conversion of the proceeds to local currency. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

FINLAND

There are no country-specific provisions.

FRANCE

Consent to Receive Information in English. By accepting the Award, the
Participant confirms having read and understood the Plan and this Agreement,
including all terms and conditions included therein, which were provided in the
English language. The Participant accepts the terms of those documents
accordingly.

En acceptant l’attribution, le Participant confirme avoir lu et compris le Plan
et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.

GERMANY

There are no country-specific provisions.

HONG KONG

Securities Law Notice. WARNING: The Award and Shares issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company and its Affiliates. This Agreement, including
this Appendix, the Plan and other incidental communication materials distributed
to the Participant in connection with the Award grant (i) have not been prepared
in accordance with and are not intended to constitute a “prospectus” for a
public offering of securities under the applicable securities legislation in
Hong Kong, (ii) have not been reviewed by any regulatory authority in Hong Kong,
and (iii) are intended only for the personal use of each eligible employee of
the Employer, the Company or any Affiliate, and may not be distributed to any
other person. If the Participant is in any doubt about any of the contents of
the Award Agreement, including this Appendix, the Plan or any other incidental
communication materials that may have been distributed in connection with the
Award, the Participant is advised to obtain independent professional advice.

Form of Settlement. Notwithstanding Section 10(a) of the Plan, the Award shall
be paid in Shares only.

Settlement of Units and Sale of Shares. In the event that the Participant’s
Award vests and Shares are issued to Participant within six months of the Date
of Award for any reason, the Participant agrees that the Participant (or the
Participant’s heirs) will not dispose of any Shares acquired prior to the
six-month anniversary of the Date of Award.

 

11



--------------------------------------------------------------------------------

HUNGARY

There are no country-specific provisions.

INDIA

Exchange Control Information. The Participant understands and agrees that he or
she must repatriate any proceeds from the sale of Shares acquired under the Plan
(including any cash dividends paid thereon) to India and convert the proceeds
into local currency within 90 days of receipt. The Participant will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. The Participant should maintain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation.

IRELAND

Director Notification Obligation. If the Participant is a director, shadow
director or secretary of the Company’s Irish Affiliate, the Participant must
notify the Irish Affiliate in writing within five business days of receiving or
disposing of an interest in the Company (e.g., Restricted Stock Units, Shares,
etc.), or within five business days of (i) becoming aware of the event giving
rise to the notification requirement or, (ii) becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of a spouse or children under the age of
18 (whose interests will be attributed to the director, shadow director or
secretary).

ITALY

Data Privacy Notice. This provision replaces the “Data Privacy” section of this
Agreement:

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, without
limitation, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any directorships held in the Company or any Affiliate,
any Shares owned, details of all Awards or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for the purpose of implementing, managing, and
administering the Plan (the “Data”) and in compliance with applicable laws and
regulations.

The Participant also understands that providing the Company with the Data is
necessary for the performance of this Agreement and that the Participant’s
refusal to provide the Data would make it impossible for the Company to perform
its contractual obligations and may affect the Participant’s ability to
participate in the Plan. The Controller of personal data processing is Cadence
Design Systems, Inc., with registered offices at 2655 Seely Ave., Building 5,
San Jose, California, U.S.A., its Representative in Italy for privacy purposes
is Cadence Design Systems S.r.l. with its registered offices at
Milanofiori-Strada 7 Palazzo R/3, 20089 Rozzano, Milano, Italy – Attention:
Human Resources.

 

12



--------------------------------------------------------------------------------

The Participant understands that the Data will not be publicized, but it may be
transferred to the plan administrator or any other financial institution or
broker involved in the management and administration of the Plan. The
Participant further understands that the Company and/or any Affiliate will
transfer the Data amongst themselves as necessary for the purpose of
implementing, administering, or managing the Participant’s participation in the
Plan, and that the Company and/or any Affiliate may each further transfer the
Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer to
a broker or other third party with whom the Participant may elect to deposit any
Shares purchased under the Plan. Such recipients may receive, possess, use,
retain, and transfer the Data in electronic or other form, for the purposes of
implementing, administering or managing the Participant’s participation in the
Plan. The Participant understands that these recipients may be located in or
outside the European Economic Area, and may be located in the United States or
elsewhere and in locations that might not provide the same level of protection
as intended under Italian data privacy laws. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete the Data as soon as it
has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.

The Participant understands that the processing of the Data in connection with
the purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
the Data is collected and with confidentiality and security provisions as set
forth by applicable laws and regulations, including without limitation
Legislative Decree no. 196/2003.

The processing activity, including communication of the Data or transfer of the
Data abroad (including outside of the European Economic Area), as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant’s consent thereto, as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, the Participant has the right to access,
delete, update, correct, or stop, for legitimate reason, the processing of the
Data. Furthermore, the Participant is aware that the Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Plan Document Acknowledgment. In accepting the grant of the Award, the
Participant acknowledges that he or she has received a copy of the Plan and this
Agreement, including this Appendix and has reviewed the Plan and this Agreement
(including this Appendix) in their entirety and fully understands and accept all
provisions of the Plan and this Agreement (including this Appendix).

The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of this Agreement: Vesting
Schedule; Termination of Continuous Status as an Employee or Consultant; Certain
Conditions of the Award; Tax Withholding; Governing Law; Language; and the Data
Privacy Notice and Consent provision included in this Appendix.

 

13



--------------------------------------------------------------------------------

JAPAN

There are no country-specific provisions.

NETHERLANDS

Insider-Trading Notification. The Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired upon vesting
of the Award. In particular, the Participant may be prohibited from effectuating
certain transactions involving the Shares if the Participant has insider
information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the Share price, regardless of the development
of the price. The insider could be any employee of any Affiliate in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at an Affiliate in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the employee has such inside information.

The Participant is advised to contact his or her personal legal advisor if he or
she is uncertain as to whether the insider-trading rules apply to the
Participant.

RUSSIA

U.S. Transaction. The Participant understands that this Agreement shall be
concluded and become effective only when the executed Agreement is received by
the Company in the United States. Upon vesting of the Award, any Shares to be
issued to the Participant shall be delivered to the Participant through a bank
or brokerage account in the United States. The Participant is not permitted to
sell the Shares directly to other Russian legal entities or individuals.

Securities Law Notification. This Appendix, this Agreement, the Plan and all
other materials that the Participant may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia.
Absent any requirement under Local Law, the issuance of securities pursuant to
the Plan has not and will not be registered in Russia; hence, the securities
described in any Plan-related documents may not be used for offering or public
circulation in Russia.

Depending on the development of local regulatory requirements, the Company
reserves the right to force the immediate sale of any Shares to be issued upon
vesting and settlement of the Award. If

 

14



--------------------------------------------------------------------------------

applicable, the Participant agrees that the Company is authorized to instruct
its designated broker to assist with the mandatory sale of such Shares (on the
Participant’s behalf pursuant to this authorization) and the Participant
expressly authorizes the Company’s designated broker to complete the sale of
such Shares. The Participant acknowledges that the Company’s designated broker
is under no obligation to arrange for the sale of the Shares at any particular
price. Upon the sale of the Shares, the Company agrees to pay the Participant
the cash proceeds from the sale of the Shares, less any brokerage fees or
commissions and subject to any obligation to satisfy Tax-Related Items.

Exchange Control Information. The Participant acknowledges and agrees that,
under current exchange control regulations, the Participant is required to
repatriate proceeds from the sale of Shares acquired under the Plan (including
any cash dividends paid thereon) to Russia within a reasonably short period of
time after the sale of such Shares. Such sale proceeds must initially be
credited to the Participant through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws. The Participant is encouraged to contact his or her personal
advisor before remitting any sale proceeds to Russia as exchange control
requirements may change.

SINGAPORE

Securities Law Information. The Award is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such Award is subject to section 257
of the SFA and the Participant will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
Award unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification Obligation. If the Participant is a director, associate
director or shadow director of the Company’s Singapore Affiliate, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Company’s
Singapore Affiliate in writing when the Participant receives an interest (e.g.,
an Award or Shares) in the Company or any Affiliate. In addition, the
Participant must notify the Company’s Singapore Affiliate when Participant sells
Shares or shares of any Affiliate (including when the Participant sells Shares
issued upon vesting and settlement of the Award). These notifications must be
made within two days of acquiring or disposing of any interest in the Company or
any Affiliate. In addition, a notification of the Participant’s interests in the
Company or any Affiliate must be made within two days of the Participant
becoming a director.

Insider Trading Information. The Participant should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Singapore insider-trading rules, the
Participant is prohibited from selling Shares when he or she is in possession of
information concerning the Company, which is not generally available and which
the Participant knows or should know will have a material effect on the price of
Shares once such information is generally available.

 

15



--------------------------------------------------------------------------------

SOUTH KOREA

Exchange Control Information. If the Participant realizes US$500,000 or more
from the sale of Shares or the receipt of any cash dividends, Korean exchange
control laws require the Participant to repatriate the proceeds to Korea within
18 months of receipt.

SWEDEN

There are no country-specific provisions.

TAIWAN

There are no country-specific provisions.

UNITED KINGDOM

Tax Withholding. This provision supplements the “Tax Withholding” section of
this Agreement:

If payment or withholding of income taxes is not made within ninety (90) days of
the event giving rise to the income tax liability or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Participant to the Employer, effective as of the Due Date. The
Participant agrees that the loan will bear interest at the then-current official
rate of Her Majesty’s Revenue and Customs (“HMRC”), it shall be immediately due
and repayable, and the Company or the Employer may recover it at any time by any
of the means set forth in the Tax Withholding section of this Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the Participant shall not be
eligible for a loan from the Company to cover the income tax. In the event the
Participant is a director or executive officer of the Company and the income tax
is not collected from or paid by the Participant by the Due Date, the amount of
any uncollected income tax will constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Participant will be responsible for reporting and paying any income
tax and NICs due on this additional benefit directly to HMRC under the
self-assessment regime.

UNITED STATES OF AMERICA

There are no country-specific provisions.

 

16